Citation Nr: 0808037	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-28 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for bilateral hearing 
loss, headaches, dizziness, vertigo, tinnitus, and Meniere's 
disease.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as due to Meniere's disease.

3.  Entitlement to service connection for headaches, to 
include as due to Meniere's disease.

4.  Entitlement to service connection for dizziness, to 
include as due to Meniere's disease.

5.  Entitlement to service connection for vertigo, to include 
as due to Meniere's disease.

6.  Entitlement to service connection for tinnitus, to 
include as due to Meniere's disease.

7.  Entitlement to service connection for Meniere's disease.

8.  Entitlement to an initial rating in excess of 20 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1969, with prior unverified service.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from April 1992 and October 2004 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
the benefits sought on appeal.  
	
The Board notes that in the veteran's July 2004 claim for 
bilateral hearing loss, he discusses a current mental health 
problem.  This issue is referred to the RO for appropriate 
action.  Also, in a November 2002 letter the veteran raises 
the issues of a dental condition and rehabilitation benefits.  
These issues too are referred to the RO for any appropriate 
action.

The following issues are  addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:  entitlement to 
service connection for headaches, to include as due to 
Meniere's disease, entitlement to service connection for 
dizziness, to include as due to Meniere's disease, 
entitlement to service connection for vertigo, to include as 
due to Meniere's disease, entitlement to service connection 
for Meniere's disease, issue of an initial increased rating 
for hypertension.


FINDINGS OF FACT

1.  An unappealed August 1993 rating decision denied service 
connection for bilateral hearing loss, headaches, dizziness, 
vertigo, tinnitus, and Meniere's disease.

2.  The evidence received subsequent to the August 1993 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims.   

3.  The veteran's bilateral hearing loss has been 
etiologically related to service.  

4.  The veteran's tinnitus has been etiologically related to 
service.


CONCLUSIONS OF LAW

1. The RO's August 1993 decision that denied service 
connection for bilateral hearing loss, headaches, dizziness, 
vertigo, tinnitus, and Meniere's disease reopening the claim 
for service connection for a back condition, is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence has been received to reopen the 
veteran's claims for service connection for bilateral hearing 
loss, headaches, dizziness, vertigo, tinnitus, and Meniere's 
disease. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The criteria for service connection for bilateral hearing 
loss have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West Supp. 
2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.385 (2007).

4.  The criteria for service connection for tinnitus have 
been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West Supp. 
2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claims

Service connection for bilateral hearing loss, headaches, 
dizziness, vertigo, tinnitus, and Meniere's disease was 
denied by the RO in August 1993.  The RO failed to recognize 
the prior denial in its rating decision of October 2004, and 
reopened the claim without comment on the previous decision.  

The veteran sought to reopen his claims for service 
connection for bilateral hearing loss, headaches, dizziness, 
vertigo, tinnitus, and Meniere's disease in June 2004.  For 
claims received on or after August 29, 2001, a claim shall be 
reopened and reviewed if "new and material" evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the August 1993 denial, VAMC treatment notes and VA 
examination reports have been associated with the file.  This 
constitutes "new" evidence because it was not previously 
submitted and is not cumulative or redundant of prior 
evidence.  

The evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claim.  The 
August 1993 rating decision appears to have denied the 
veteran's claims for service connection, at least in part 
because of a lack of a current diagnosis, although the RO 
failed to develop the claims separately.  As discussed in 
greater detail below, the September 2004 VA examination 
report establishes a current diagnosis for both bilateral 
hearing loss and tinnitus.  There is also current evidence of 
headaches and dizziness, as documented in a July 2005 VA 
treatment record, and vertigo as documented by the September 
2004 VA examiner.  The existence of this symptomatology also 
supports the possibility of Meniere's disease.  For these 
reasons, the veteran's claims are reopened.

Notice and Assistance
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  Any deficiencies in the June 2004 letter pursuant 
to the requirements of Kent are moot as the instant decision 
reopens the veteran's claims.
Service Connection for Bilateral Hearing Loss & Tinnitus

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for bilateral hearing loss and tinnitus; a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The 
Board further notes that since the August 2005 statement of 
the case, additional VA treatment notes have been received 
without the accompaniment of a waiver of the veteran's right 
to have that evidence reviewed by the RO.  However, as the 
decision below is favorable to the veteran, review by the 
Board does not result in prejudice to him.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Here, the first element for service connection is met.  
Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  At the September 2004 VA examination, the 
veteran displayed an auditory threshold greater than 40 
decibels at all frequencies for both ears.  The veteran was 
found to have "moderately severe through .5k Hz sloping to 
profound sensorineural hearing loss" for the right ear, and 
"moderate through .5k sloping to profound sensorineural 
hearing los" for the left ear.  The VA examiner also 
accepted and incorporated into her findings the veteran's 
reports of tinnitus.  Indeed, as the Board finds the veteran 
is capable of describing this symptomatology, the existence 
of tinnitus is established. 

The preponderance of the evidence also supports that the 
veteran's bilateral hearing loss and tinnitus was incurred in 
and is related to service, despite the fact that the 
veteran's service medical records do not contain supportive 
audiometric readings or an objective diagnosis of tinnitus.  
The veteran's service records show he worked as a mechanic in 
service, so it is not unlikely that he was exposed to noise.  
Also, on the Report of Medical History the veteran reported 
that he had been experiencing hearing loss.  Significantly, 
an addendum to the September 2004 VA examination obtained on 
review the claims file contains the following finding, 
"[t]here were audiograms at enlistment and discharge showing 
normal hearing. However 3000 and 6000 Hz were not evaluated, 
so an early noise notch could have been missed."  The 
examiner went on to find, "[i]t is my opinion that the 
current hearing loss and tinnitus are at least as likely as 
not related to military noise exposure."  While the veteran 
was exposed to noise subsequent to service, the examiner 
found only that, "[t]he subsequent hunting and construction 
noise may have exacerbated the condition somewhat."  There 
is no evidence to the contrary of this in the claims file.  
The only other possible nexus statement is a January 2006 VA 
treatment record which indicated a diagnosis of conductive 
right ear hearing loss with "etiology ?."  

Based on all of this, the preponderance of the evidence 
supports that the veteran's current bilateral hearing loss 
and tinnitus were incurred in service and are related to 
service.  There are no negative nexus opinions or other 
evidence to the contrary in the claims file.  For these 
reasons, service connection must be granted. 






ORDER

New and material evidence having been received, the veteran's 
claims for service connection for bilateral hearing loss, 
headaches, dizziness, vertigo, tinnitus, and Meniere's 
disease are reopened.

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  

A remand as to the veteran's claims for service connection 
for headaches, dizziness, vertigo, Meniere's disease, and his 
increased rating claim for hypertension in order to obtain 
outstanding VA treatment records.  In his June 2004 claim the 
veteran stated he is treated at the VAMC in Bay Pines, 
Florida.  In July 2004 the veteran also stated he has been 
treated at a VA facility in Dallas, Texas for his claims on 
appeal.  There are no VA treatment records from either of 
these facilities in the claims file.  38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  Further, 
as they are VA records, VA is held to have constructive 
notice of the contents of these records at the time of 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With regard to the veteran's hypertension issue, the Board 
notes that the veteran's claim is for an initial increased 
rating.  The Board finds that the veteran perfected an appeal 
of the original April 1992 rating decision granting service 
connection for this issue.  As such, the entire body of 
evidence is for equal consideration. Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged." Fenderson v. West, 12 Vet. App. 119 (1999).   A 
remand is required in order to afford the veteran a VA 
examination for this issue.  The last VA examination was 
conducted in September 2004 and since that time the RO has 
attempted several times to schedule the veteran for a new 
examination.  The Board is cognizant that the veteran has 
failed to appear for VA examinations on a number of 
occasions, and has refused to be examined at particular 
locations.  However, most recently, a VA examination was set 
for February 2007 and the veteran asked on two occasions to 
have it rescheduled to the West Palm Beach facility.  
Ultimately, the examination was cancelled and not rescheduled 
because the West Palm Beach facility could not accommodate 
the veteran for jurisdictional issues, but the file does not 
indicate that the veteran was aware of this.  Despite both 
the veteran and his representative's alternative and 
disingenuous explanation that he failed to attend the 
February 2007 VA examination because he was not aware of it, 
it is clear that the veteran attempted to reschedule this 
examination, there is no indication that the veteran knew his 
rescheduling requests could not be accommodated, and as a 
result, no VA examination took place.  The veteran must be 
afforded the opportunity for his examination. 

Finally, in a June 2005 letter the veteran appears to have 
requested a personal hearing in connection with his appeal.  
On his September 2005 VA Form 9 the veteran did not check any 
of the boxes indicating his preference in this regard.  If 
the veteran wishes to have a hearing before the RO or the 
Board, he is so entitled. See 38 C.F.R. § 20.700(a) (2006).  
The RO must clarify the veteran's request and, if 
appropriate, afford him a hearing. 

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain and associate with the claims 
file all records from the VA facilities 
in Bay Pines, Florida, and Dallas, Texas.  
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

Also obtain and associate with the claims 
file any other updated VA treatment 
records from the VA facility(ies) where 
the veteran is currently being treated 
(it appears from the file that the 
veteran currently receives treatment at 
the VAMC in West Palm Beach, Florida).

3.  Provide a VA examination to the 
veteran in order to assist in evaluating 
the severity of the veteran's service-
connected hypertension.  
	
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes, particularly DC 7101.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND at whatever location it is 
scheduled, and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
may include denial of his claim. 38 
C.F.R. §§ 3.158, 3.655 (2007).

4.  Clarify with the veteran the type of 
hearing he requested in his June 2005 
letter and afford him that hearing as 
appropriate. 

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


